


Exhibit 10.2
TRANSITION AGREEMENT AND GENERAL RELEASE


This Transition Agreement and General Release ("Agreement"), is entered into by
and between Kim Clarke ("Executive") and Key Energy Services, Inc. on behalf of
itself, its parents, subsidiaries, affiliates, successors, assigns, past or
present directors, officers, fiduciaries, agents, trustees, administrators and
employees (collectively "Company”).


WHEREAS, Executive and Company are parties to an Amended and Restated Employment
Agreement dated December 31, 2007 (“Employment Agreement”; and


WHEREAS, the Company desires to reorganize its executive management team in a
manner that may result in a material diminution of Executive’s authority,
duties, responsibilities and/or budget and constitute Good Reason for
Executive’s resignation under the Employment Agreement; and


WHEREAS, Executive and Company wish to provide for Executive’s continued
employment during a transition period followed by Executive’s resignation for
Good Reason and entitlement to the Severance Compensation provided under the
Employment Agreement;


THEREFORE, the Parties agree as follows:


1.    Termination of Employment. Executive’s employment with the Company will
continue until, and terminate on, March 31, 2016, unless extended by mutual
agreement (“Separation Date”). As soon as practicable following the Separation
Date, Executive will be paid for any accrued but unused vacation days, and for
any previously submitted unreimbursed business expenses (in accordance with the
Company’s applicable guidelines and practices). To the extent that Executive has
any accrued, vested benefits under any other employee benefit, savings,
insurance, or pension plan of the Company, Executive’s rights and obligations
shall be governed by this Agreement and the applicable terms of any such plan(s)
and applicable law. Concurrent with Executive’s termination of employment on the
Separation Date, Executive acknowledges her resignation as an officer of the
Company and all positions of any of the Company’s affiliates or subsidiaries of
which she has held office in any capacity. Executive agrees to take any and all
further acts necessary to accomplish these resignations.


2.    Transitional Employment Period. In exchange for Executive’s execution of
this Agreement and compliance with its terms and conditions, Company agrees:


a.    To continue to employ Executive in accordance with the terms of this
Agreement for a period commencing on the date this Agreement is signed by
Company and Executive and ending on the Separation Date (hereinafter referred to
as the "Employment Term"). Notwithstanding the foregoing, the Company in its
sole discretion may specify a date prior to the Separation Date after which
Executive will not be required to report to work (the "Leave Date"); however,
during the period between the Leave Date (if any) and the Separation Date, (a)
Executive will be expected to be available to timely respond to inquiries from
Company employees, officers or directors (including by email and telephone) and
(b) from time to time Executive may also be requested upon reasonable notice, to
perform specific work assignments either at Company’s premises or remotely.
Executive will continue to receive the salary and other compensation and
benefits set forth in this Agreement during the period between the Leave Date
(if any) and the Separation Date, whether or not Executive is requested to
respond to inquiries or perform work during such period. At all times up to the
Separation Date, whether or not a Leave Date is specified, Executive will remain
subject to all company policies applicable to active employees. In addition, the
Company shall retain the right to terminate Executive’s employment in accordance
with the termination

-1-



--------------------------------------------------------------------------------




provisions set forth in Executive’s Employment Agreement and, provided that the
Company pays Executive all compensation to which Executive would otherwise have
been entitled during the Employment Term.


b.    During the Employment Term, Company shall compensate Executive as follows:
(i) base salary, in an amount equal to Executive’s then current base salary
(which at the time of execution of this Agreement is $334,941.00 per year),
payable in accordance with the Company’s existing payroll practices, (ii) a
onetime cash retention payment guaranteed at $175,000, payable on March 31,
2016, and (iii) any Equity-Based Incentives which have not previously vested as
of March 31, 2016 shall immediately vest on March 31, 2016. In the event
Executive and the Company agree to extend the Employment Term, the extension
shall be on a month-to-month basis. Executive shall receive her then current
monthly base salary and an additional cash retention payment of $30,000.00, for
each month that the Employment Term is extended. Both the base pay and the
additional cash retention payment shall be paid within 15 days of the end of
each month.


All compensation paid to Executive shall be subject to applicable tax
withholdings and payroll deductions. Executive will not be eligible to
participate in future long term incentive plans.


c.    In addition, during the Employment Term, Executive shall continue to be
entitled to participate in all employee benefit plans in which Executive is
currently participating, in accordance with the terms of such plans. The
foregoing shall not be interpreted as limiting Executive’s rights to
participate, during the Employment Term, in new or other plans for which
Executive is eligible and/or has enrolled, in accordance with the terms of such
plans.


3.    Satisfactory Performance. Executive agrees that during the Employment
Term, she shall devote all of her time and attention during usual business hours
to the satisfactory performance of Executive’s duties for Company and shall
perform such services for Company as may be specifically requested by
Executive’s supervisor and/or Company’s Board of Directors.    


4.    Separation Benefits. Provided that Executive has complied with the terms
of this Agreement, including the satisfactory performance of all
responsibilities required under Paragraph 3 above, and in exchange for
Executive’s executing a non-revocable release on or about Executive’s Separation
Date as set forth in paragraph 5(d)(vi) of Executive’s Employment Agreement,
Executive shall be deemed to have resigned for Good Reason on the Separation
Date and shall be entitled to receive all Severance Compensation set forth in
paragraph 5(d)(e) and (f) of Executive’s Employment Agreement. The Base Salary
for purposes of calculating Severance Compensation shall be $360,150.00 per
year.


5.    Change In Control. In the event there is a Change In Control, as defined
in Executive’s Employment Agreement, prior to Executive’s Separation Date, then
Executive shall be entitled to receive the Enhanced Severance Amount set forth
in paragraph 5(d)(iii) of Executive’s Employment Agreement.


6.    Release.     


a.    In consideration for the payments and benefits being provided to Executive
pursuant to this Agreement, Executive, for herself and her heirs, executors,
administrators, trustees, legal representatives and assigns (hereinafter
referred to collectively as "Releasors"), forever release and discharge the
Company from any and all claims, demands, causes of action, fees and liabilities
of any kind whatsoever, whether known or unknown, which Executive ever had, now
have, or may have against the Company by reason of any act, omission,
transaction, practice, plan, policy, procedure, conduct, occurrence, or other
matter up to and including the date on which Executive signs this Agreement
(other

-2-



--------------------------------------------------------------------------------




than claims for accrued and vested benefits under any qualified or non-qualified
employee benefit, savings, insurance, or pension plan, subject to the terms and
conditions of such plan(s) and applicable law); and


b.    Without limiting the generality of the foregoing, this waiver and release
of claims is intended to and shall release the Company from any and all claims,
whether
known or unknown, which Releasors ever had, now have, or may have against the
Company arising out of Executive’s employment and/or Executive’s separation from
that employment, including, but not limited to: (i) any claim under Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the Employee Retirement Income Security Act of
1974 (excluding claims for accrued, vested benefits under
any employee benefit, savings, insurance, or pension plan of the Company subject
to the terms and conditions of such plan and applicable law), and the Family and
Medical Leave Act; (ii) any claim under Chapter 21 et. seq. of the Texas Labor
Code (iv) any whistleblower-related claims under the Corporate Fraud and
Criminal Fraud Accountability Act of 2002 or the Dodd­ Frank Act of 2010; (v)
any other claim (whether based on federal, state, or local law, statutory or
decisional) including but not limited to breach of contract (express or
implied), wrongful discharge, retaliation, whistleblowing, detrimental reliance,
defamation, emotional distress or compensatory or punitive damages; and (vi) any
claim for attorneys' fees, costs, disbursements and/or the like. Nothing in this
waiver and release of claims shall be a waiver or release of (a) claims that may
arise after the date on which Executive sign this Agreement, (b) Executive’s
rights under COBRA, (c) any rights to accrued, vested benefits under any
employee benefit, savings, insurance, or pension plan of the Company, (d)
Executive’s rights to unemployment insurance benefits (application for which
shall not be contested by Company); (e) any right of indemnification as provided
by, and in accordance with the terms of, applicable by-laws, or (f) any claims
that cannot be waived by law.


This Agreement does not apply to any claims or rights that may arise after the
date that Executive signs this Agreement, to vested rights under Executive’s
Employee benefit plans as applicable, or to claims that the controlling law
clearly states may not be released by settlement.
This Agreement does not apply to any claims for indemnification or for
advancement or reimbursement of legal fees and related expenses by Executive
pursuant to the Maryland Code, Corporation and Associations; the Parent’s
Amended and Restated Articles of Incorporation; the Parent’s Amended and
Restated Bylaws; or other corporate documents and relevant laws. The Agreement
does not apply to or affect Executive’s claims to coverage, if any, under any
relevant policies of insurance, including but not limited to Directors’ and
Officers’ insurance policies.


This Agreement is not intended to preclude any claim for set-off, contribution,
or comparative or proportionate responsibility that may be raised in defense of
any claim that may be filed against Executive.


Nothing in this Agreement generally prevents Executive from filing a charge or
complaint with or from participating in an investigation or proceeding conducted
by the Equal Employment Opportunity Commission (EEOC), National Labor Relations
Board (NLRB), or any other federal, state, or local agency charged with the
enforcement of any employment laws. Despite this, by signing this Agreement,
Executive is waiving Executive’s right to monetary recovery based on claims
asserted in such a charge or complaint.


6.    Waiver of Relief. Nothing in this Agreement or any of the provisions above
shall be construed to prevent Executive from responding truthfully to a valid
subpoena or from filing a charge with, or participating in any investigation
conducted by, a governmental agency. Nevertheless, Executive acknowledges and
agrees that by virtue of the foregoing, Executive has waived any relief
available to

-3-



--------------------------------------------------------------------------------




Executive (including without limitation, monetary damages, equitable relief and
reinstatement) under any of the claims and/or causes of action waived in this
Agreement. Therefore, Executive agrees that she will not seek or accept any
award or settlement from any source or proceeding (including but not limited to
any proceeding brought by any other person or by any government agency) with
respect to any claim or right waived in this Agreement.


7. ADVICE OF COUNSEL; REVOCATION PERIOD; OTHER INFORMATION: THIS AGREEMENT
SPECIFICALLY WAIVES ALL OF EXECUTIVE’S RIGHTS AND CLAIMS ARISING UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967 (29 U.S.C. § 621 et seq.), AS AMENDED,
AND THE OLDER WORKERS’ BENEFIT PROTECTION ACT, AS AMENDED. In connection
herewith, Executive understands and agrees that:


a.
Executive is waiving rights or claims under the Age Discrimination in Employment
Act and the Older Workers’ Benefit Protection Act in exchange for consideration
that is in addition to anything of value to which Executive is already entitled.

b.
Executive has had ample opportunity to consult with an attorney prior to
executing this Agreement. The Company advised Executive and encouraged Executive
in writing herein to consult with an attorney prior to signing this Agreement.

c.
Executive has carefully read and fully understands all of the provisions and
effects of this Agreement and Executive knowingly and voluntarily (of
Executive’s own free will) entered into all of the terms set forth in this
Agreement.

d.
Executive knowingly and voluntarily intends to be legally bound by all of the
terms set forth in this Agreement.

e.
Executive relied solely and completely upon Executive’s own judgment or the
advice of an attorney in entering into this Agreement.

f.
Executive further understands that Executive has been given at least twenty-one
days to consider the terms of this Agreement before signing it.

g.
If Executive signs this Agreement prior to the end of the twenty-one day time
period, Executive certifies that, in accordance with 29 CFR §1625.22(e)(6),
Executive knowingly and voluntarily decided to sign the Agreement after
considering it less than twenty-one days and the decision to do so was not
induced by the Company through fraud, misrepresentation, or a threat to withdraw
or alter the offer prior to the expiration of the twenty-one day time period.
Executive has not been asked by the Company to shorten the time-period for
consideration of whether to sign this Agreement. If Executive decides to sign
this Agreement prior to the end of the twenty-one day time period, the Company
will not provide different terms to Executive as a result of this decision.
Executive understands that if Executive waives some portion of the twenty-one
day time period, the Company may expedite the processing of benefits provided to
Executive in exchange for signing this Agreement.

h.
Executive understands that Executive may change Executive’s mind and revoke this
Agreement at any time within seven days after Executive signs it by sending
notice of revocation to the attention of Katherine Hargis, Associate General
Counsel, by fax (713-651-4559) and certified mail, return receipt requested, to
1301 McKinney St., Suite 1800, Houston, Texas 77010. Executive understands that
this Agreement shall not become effective or enforceable until after the
seven-day revocation period has expired.





8.    Severability. If any provision of this Agreement is held by a court of
competent jurisdiction or arbitrator to be illegal, void or unenforceable, this
Agreement shall be deemed amended by modifying or deleting, as necessary, such
illegal, void or unenforceable provisions; however, the remaining provisions
shall be unaffected thereby and shall be enforced to the maximum extent
possible.

-4-



--------------------------------------------------------------------------------




Further, if a court or arbitrator should determine that any portion of this
Agreement is overbroad or unreasonable, such provision shall be given effect to
the maximum extent possible by modifying, narrowing or enforcing in part, as
necessary, that aspect of the provision found overbroad or unreasonable, and the
remaining provisions or portions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by
law. Additionally, each party agrees that any breach of this Agreement by it
shall constitute a material breach as to which the other may seek all relief
available at law and equity.


9.    Mutual Non-Disparagement: Executive agrees not to commit any act or make
any statement to any third party that is, or could reasonably be interpreted as,
detrimental to the business, reputation, or good will of the Company including
disparaging or embarrassing the Company or its officers, directors, agents,
and/or other personnel or employees. Company agrees not to make any statement to
any third party that is, or could reasonably be interpreted as, embarrassing,
detrimental or disparaging to the character or reputation of the Executive.


10.    No Adverse Cooperation:    Executive agrees not to act in any manner that
might damage the business of the Company. Executive further agrees that
Executive will not knowingly encourage, counsel, or assist any attorneys or
their clients in the presentation or prosecution of any disputes, differences,
grievances, claims, charges or complaints by any third party against any of the
Company unless under a subpoena or other court order to do so. Executive agrees
both to immediately notify the Company upon receipt of any such subpoena or
court order, and to furnish, within three (3) business days of its receipt, a
copy of such subpoena or other court order to the Company. If approached by
anyone for counsel or assistance in the presentation or prosecution of any
disputes, differences, grievances, claims, charges or complaints against any of
the Company or its affiliates, Executive shall state no more than that she
cannot provide counsel or assistance. This provision does not apply to any
assistance or cooperation that Executive may be asked to provide to the U.S.
Securities and Exchange Commission (“SEC”) or the U.S. Department of Justice
(“DOJ”) in connection with the investigations that are discussed in the Parent’s
Form 10-K for the year ended December 31, 2014.


11.    Cooperation: Executive agrees to cooperate, at the reasonable request of
the Company, in the defense and/or prosecution of any charges, claims,
investigations (internal or external), administrative proceedings, and/or
lawsuits relating to matters occurring during Executive’s period of employment,
including the investigations that are discussed in the Company’s Form 10-K for
the year ended December 31, 2014, and to make herself reasonably available upon
request for interviews by the Company and/or its outside counsel as necessary to
accomplish this requirement. Executive further agrees to consider, in good
faith, in consultation with her counsel as applicable, requests from the SEC
and/or DOJ, as well as from outside counsel of the Company, to cooperate with
the SEC and/or DOJ in connection with the investigations that are discussed in
the Company’s Form 10-K for the year ended December 31, 2014, in such form and
extent that are required for the purposes of such investigations, and during the
entire period of their duration. The Company agrees to reimburse Executive for
travel costs and reasonable incidental expenses, including reasonable attorneys’
fees incurred in connection with such cooperation. Executive acknowledges that
any payment, advancement, or reimbursement of legal fees incurred in connection
with such cooperation will be governed by the advancement and indemnification
provisions of the Company’s Directors’ and Officers’ insurance policy, the
Company’s charter documents, and Maryland law. In performing Executive’s
obligations under this paragraph to testify or otherwise provide information,
Executive will honestly, truthfully, forthrightly, and completely provide the
information requested.


12.    Assignment. This Agreement is binding upon, and shall inure to the
benefit of, the parties and their respective heirs, executors, administrators,
successors and assigns.

-5-



--------------------------------------------------------------------------------






13.    Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Texas without regard to the principles
of conflicts of law; and


    


14.    Entire Agreement. This Agreement and the Executive’s Amended and Restated
Employment Agreement, along with any of Executive’s equity award agreements,
constitute the complete understanding between Executive and Company, and
supersede any and all agreements, understandings, and discussions, whether
written or oral. No other promises or agreements shall be binding unless in
writing and signed by both Company and Executive after the Effective Date of
this Agreement.




(remainder of the page has been left intentionally blank)





















































































-6-



--------------------------------------------------------------------------------






EXECUTIVE


_________________________________            Date: _________________, 2015.
Kim Clarke






KEY ENERGY SERVICES, INC.                Date: _________________, 2015.


By:______________________________________
Name: __________________________________
Its: _____________________________________









-7-

